     Case 2:21-cv-00245-MLCF-DMD Document 10 Filed 03/31/21 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


LESLIE MORRIS                                             CIVIL ACTION


v.                                                        NO. 21-245


PROGRESSIVE CASUALTY INSURANCE                            SECTION “F”
COMPANY, ET AL.




                            ORDER AND REASONS

      The plaintiff Leslie Morris was injured in a September 6,

2019 car accident on Interstate 10.           On September 4, 2020, she

sued for damages in Louisiana state court.          On February 5, 2021,

the defendants removed Morris’s case to this Court on the basis of

federal diversity jurisdiction.

      Morris now moves to remand.        For the reasons that follow, her

motion is DENIED.

                                    I.

      On a motion to remand, “[t]he removing party bears the burden

of showing that federal jurisdiction exists and that removal was

proper.” Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d

720, 723 (5th Cir. 2002).     The defendants clearly meet their burden

here.



                                     1
      Case 2:21-cv-00245-MLCF-DMD Document 10 Filed 03/31/21 Page 2 of 5



                                          A.

       The essential elements of federal diversity jurisdiction are

straightforward and well known.                In the simplest of terms, the

diversity     statute    invests    the        federal   district   courts   with

original subject matter jurisdiction over civil actions between

completely diverse parties with more than $75,000 at stake.                   See

28 U.S.C. § 1332. In the present motion to remand, Morris concedes

that her suit places more than $75,000 in controversy, but asserts

that a lack of complete diversity precludes the defendants from

successfully invoking this Court’s diversity jurisdiction.                   See,

e.g., Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998)

(reciting the “complete diversity rule,” under which “[a] case

falls within the federal district court’s ‘original’ diversity

‘jurisdiction’ only if diversity of citizenship among the parties

is complete, i.e., only if there is no plaintiff and no defendant

who    are   citizens   of   the   same    State”).       Specifically,   Morris

contends that both she and her uninsured motorist insurer State

Farm – one of several named defendants in this case – are citizens

of Louisiana for jurisdictional purposes.

       If this notion were correct, complete diversity would indeed

be lacking and this Court would lack jurisdiction.                  As explained

below, it is not.




                                          2
      Case 2:21-cv-00245-MLCF-DMD Document 10 Filed 03/31/21 Page 3 of 5



                                          B.

       Morris’s misperceived jurisdictional defect is rooted in the

mistaken      premise     that   State    Farm    assumes      Morris’s   Louisiana

citizenship as a defendant to a “direct action” against an insurer.

Cf. 28 U.S.C. § 1332(c)(1).              Morris draws this erroneous notion

from the language of 28 U.S.C. § 1332(c)(1).                    As relevant here,

that subsection of the diversity statute provides that “in any

direct action against the insurer of a policy or contract of

liability insurance” in which “the insured is not joined as a

party-defendant,” “such insurer shall be deemed a citizen of every

State . . . of which the insured is a citizen.”                  Id.

       Morris argues that State Farm is precisely “such [an] insurer”

in this case, but this District’s cases have repeatedly held

otherwise.      In Gonzalez v. Government Employees Insurance Group,

for    example,     the    court   observed      that     “federal     courts     have

consistently held that . . . § 1332(c)(1) applies only to actions

in    which   an   injured   party   is       permitted   to    sue    directly   the

tortfeasor’s liability insurer, when the tortfeasor himself was

not joined as a defendant.”          See 2000 WL 235236, at *4 (E.D. La.

Feb. 28, 2000) (collecting cases).                For this reason and others,

the “Fifth Circuit has expressly held that an uninsured motorist

policy is not considered a policy of liability insurance” within

the meaning of § 1332(c)(1).               See Carter v. Lawhorn, 2018 WL



                                          3
    Case 2:21-cv-00245-MLCF-DMD Document 10 Filed 03/31/21 Page 4 of 5



5847824, at *2 (E.D. La. Nov. 8, 2018) (citing Hernandez v.

Travelers Ins. Co., 489 F.2d 721, 725 (5th Cir. 1974)).

     Applying Gonzalez’s summary of the relevant law here, two

things are clear.      First, State Farm is not “the tortfeasor’s

liability insurer,” but is rather Morris’s own uninsured motorist

insurer.   Cf. Gonzalez, 2000 WL 235236, at *4.         And second, “the

[alleged] tortfeasor himself was joined as a defendant” in this

case. Cf. id. (emphasis added). These facts are fatal to Morris’s

motion, which assumes – and requires – that State Farm be deemed

to share Morris’s Louisiana citizenship. 1

     To the contrary, because State Farm is otherwise a citizen of

Illinois and does not assume Morris’s citizenship – and because no

other defendant shares Morris’s Louisiana citizenship – there is

complete   diversity   among   the   parties   and   this   Court   has   an

“unflagging obligation” to hear this case. 2 See, e.g., Colo. River

Water Conservation Dist. v. United States, 424 U.S. 800, 817

(1976).




1    As a result, Morris’s arguments regarding “improper joinder”
are inconsequential and need not be addressed.

2    Recall that Morris (predictably) does not dispute that her
case satisfies the diversity statute’s amount-in-controversy
requirement.
                                     4
   Case 2:21-cv-00245-MLCF-DMD Document 10 Filed 03/31/21 Page 5 of 5



                             *     *     *

     Accordingly, IT IS ORDERED: that the plaintiff’s motion to

remand is DENIED.

                            New Orleans, Louisiana, March 31, 2021


                                 ______________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                   5
